UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6314



RAY THOMAS MCCRAY,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-668)


Submitted:   June 12, 2003                 Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ray Thomas McCray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ray Thomas McCray seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2000) petition without prejudice

because he failed to pay the filing fee.        Because McCray can refile

his petition and pay the requisite filing fee, his appeal is

interlocutory and not subject to appellate review under Domino

Sugar Corp. v. Sugar Workers Local 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).     Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      2